Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s amendments
The examiner notes with ‘Thanks” the Applicant’s amendments, and the amendments have been overcome the objections and rejections.
Reference Cited
The reference of interest is cited:

    PNG
    media_image1.png
    293
    604
    media_image1.png
    Greyscale

	OH et al. (US 10,825,774) teaches relating to a multi-sided cooling semiconductor package, comprising: 
a first substrate, comprising an insulating layer (100) including an upper substrate pads (or upper metal 110), and a lower substrate pad (lower metal 120) exposed from the insulating layer;
a second substrate, comprising an insulating layer (600) (see col. 13, lines 7-14) including an upper substrate pads (unnumbered), and a lower substrate pad (unnumbered) exposed from the insulating layer;
a semiconductor chip (200) disposed between the first substrate (100) and the second substrate (600); and 
a plurality of first metal preforms (220. 420) disposed between the first substrate (100) and the semiconductor chip (200) and between the second substrate (600) and the semiconductor chip (200). However, OH et al. fails to teach and/or suggest, comprising, for example:
a first substrate, comprising an upper metal layer, a lower metal layer, and a dielectric plate between the upper metal layer and the lower metal layer; and
a second substrate, comprising an upper metal layer, a lower metal layer, and a dielectric plate between the upper metal layer and the lower metal layer as claimed in the claimed invention (see Applicant’s Fig. 2B below). Fig. 2B shows, i.e., an upper metal layer (210) and a lower metal layer (212) of a first substrate (202).

    PNG
    media_image2.png
    429
    730
    media_image2.png
    Greyscale

Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0003.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816